Sanders, J.,
concurring:
I concur in the order of Justice Coleman.
I am of the opinion that it was prejudicial error on the part of the trial court to classify a number of witnesses, introduced on the part of respondent, as experts when no apparent reason or necessity existed therefor, other than to make it possible for these witnesses to give their opinion and state as an ultimate fact that appellants’ dam caused the overflow. This was the primary and ultimate fact to be determined by the jury. It was a close and doubtful question, and in such situation it is not difficult to perceive the influence of such opinions and conclusions upon the mind of a juror called upon to determine a doubtful question. It is conceded that opinion evidence is justifiable in a proper case upon the broad ground of necessity, but, as I view the record, the subject-matter concerning which the witnesses in question were interrogated did not justify an expression of their opinion, judgment or conclusion upon the ground of necessity. In other words, these witnesses detailed, described, and laid before the jury, in a clear and intelligent manner, the facts concerning which they were interrogated, so that it was possible for the jury to draw its own inference and form an intelligent judgment as to the cause of the injury complained of. I am aware that the opinion of Judge Hawley, in the case of McLeod v. Lee, 17 Nev. 103, 28 Pac. 124, is cited by modern texts on evidence in support of the proposition that the opinion of an ordinary witness as to cause and effect is admissible (1 Elliott on Evidence, sec. 674),“but I am of the opinion that this distinguished jurist did not commit himself nor the court to such a doctrine. The court in that case was dealing with an argument advanced as to the weight of the evidence. In the case at bar we are called upon to rule upon the admission of evidence over a proper objection. The witnesses, who were permitted to state their opinions and conclusions as to the cause of the overflow had no difficulty in reproducing or describing to the jury the facts of the subject-matter concerning which they were interrogated, *529and I conclude that no such necessity existed as would warrant or justify the court in permitting these witnesses to express their opinions and conclusions as to an ultimate fact upon which the respondent rested his case.
I am further of the opinion that, in view of respondent’s knowledge of the then existing conditions resulting from long-continued past conditions of the stream, the court erred in refusing to instruct the jury fairly and correctly on the law covering appellants’ evidence adduced in support of their affirmative defense that respondent contributed to his own injury. (Malmstrom v. People’s Ditch Co., 32 Nev. 246, 107 Pac. 98, distinguishing Shields v. Orr Ditch Co., 23 Nev. 354, 47 Pac. 194.)
I am also of the opinion that the damages are excessive.